DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/22 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/22 was considered by the examiner.
Examiner’s Note
The Examiner’s Amendment in the Office Action dated 2/16/22 still apply and is recreated below.
The IDS submitted 5/13/22 does not raise new issues.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was previously given in an interview with Michael Harris on 2/1/22.

The application has been amended as follows: 
In the claims:
Claim 7: on line 3, delete “it” before “the vapor”

Allowable Subject Matter
Claims 1-30 are allowed.
Considering claims 1-24, applicant argues  that the closest relevant prior art of Bitterly (US 2005/0045466) and Zebuhr (US 2017/0348611) fails to fairly teach or suggest all limitations of the claims as amended, specifically the wipers of Zebuhr would not be fairly combined with Bitterly as claimed (See 1/14/22 arguments pages 17-18). 
Considering claims 25-27, applicant argues  that the closest relevant prior art of Bitterly (US 2005/0045466) and Zebuhr (US 2017/0348611) fails to fairly teach or suggest all limitations of the claims as amended, specifically the wipers of Zebuhr would not be fairly combined with Bitterly as claimed (See 1/14/22 arguments pages 20-22). 
Considering claims 28-30 applicant argues that the closest relevant prior art of Bitterly (US 2005/0045466) fails to fairly teach or suggest all limitations of the claims as amended, specifically the combination of two separate motors into a single would not be obvious to one of ordinary skill in the art due to the different constructional locations of the housings (see 1/14/22 arguments pages 16-17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772